                   Case 1:20-cv-00682-GSA Document 7 Filed 05/15/20 Page 1 of 2



 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT
 6                                EASTERN DISTRICT OF CALIFORNIA
 7

 8   EDWARD B. SPENCER,                            1:20-cv-00682-GSA-PC
 9                   Plaintiff,                    ORDER TO EITHER:
10          vs.                                    (1)       SUBMIT NEW, COMPLETED
                                                             APPLICATION TO
11   RICHARD MILAN,                                          PROCEED IN FORMA
                                                             PAUPERIS;
12                  Defendant.
                                                             OR
13
                                                   (2)       PAY $400.00 FILING FEE
14                                                           IN FULL
15                                                 TWENTY-DAY DEADLINE
16                                                 ORDER FOR CLERK TO SEND
                                                   PLAINTIFF AN APPLICATION TO
17                                                 PROCEED IN FORMA PAUPERIS
18

19           Edward B. Spencer (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights
20   action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint commencing this action on
21   May 14, 2020, together with an application to proceed in forma pauperis under 28 U.S.C. § 1915.
22   (ECF Nos. 1, 2.) However, Plaintiff did not entirely complete the application. On pages 1-2, the
23   application asks whether Plaintiff has “received any money from . . . [a]ny other sources.” (ECF
24   No. 2 at 1-2.) Plaintiff answered “Yes” but failed to complete the remainder of the question:
25           “If the answer . . . is “yes,” describe by that item each source of money, state
             the amount received, as well as what you expect you will continue to receive
26           (attach an additional sheet if necessary).”
27   (Id. at 2.)
28


                                                         1
                 Case 1:20-cv-00682-GSA Document 7 Filed 05/15/20 Page 2 of 2



 1          Without knowing Plaintiff’s present financial status, the court cannot grant his application
 2   to proceed in forma pauperis. Plaintiff shall be granted another opportunity to submit a new,
 3   completed application to proceed in forma pauperis, providing all of the information requested,
 4   or pay the $400.00 filing fee for this action, within twenty days.
 5          Accordingly, IT IS HEREBY ORDERED that:
 6          1.      The Clerk shall send Plaintiff an application to proceed in forma pauperis;
 7          2.       Within twenty (20) days of the date of service of this order, Plaintiff shall either:
 8                  (a)     Submit an application to proceed in forma pauperis to the court,
 9                          completed and signed; or
10                  (b)     Pay the $400.00 filing fee for this action;
11          3.      Plaintiff is not required to submit another certified copy of his prison trust
12                  account statement;
13          4.      No requests for extension of time will be granted without a showing of good
14                  cause; and
15          5.      Plaintiff’s failure to comply with this order will result in a recommendation
16                  that this action be dismissed.
17
     IT IS SO ORDERED.
18

19      Dated:     May 15, 2020                              /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28


                                                      2
